859 F.2d 921
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sandra COLE, Plaintiff-Appellant,v.Anthony M. FRANK, In his capacity as Postmaster General ofthe United States Postal Service, Defendant-Appellee.
No. 88-5747.
United States Court of Appeals, Sixth Circuit.
Oct. 7, 1988.

Before KENNEDY and KRUPANSKY, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
Plaintiff appeals from the order dismissing her complaint.  Defendant has filed a motion to dismiss for lack of jurisdiction.  The plaintiff has filed no response.


2
Rule 4(a)(1), Fed.R.App.P., requires that a notice of appeal be filed "... [i]f the United States or an officer or agency thereof is a party, the notice of appeal may be filed by any party within sixty (60) days after the date of entry of the order appealed from".  The district court entered final judgment on April 15, 1988.  The last date upon which a timely notice of appeal could be filed was June 14, 1988.  The notice of appeal filed on June 21, 1988 was seven (7) days late.


3
The timely filing of a notice of appeal is a mandatory jurisdictional requirement this Court can neither waive nor extend.   Peake v. First National Bank and Trust Co. of Marquette, 717 F.2d 1016, 1017 (6th Cir.1983).  Accordingly,


4
It is ORDERED that the motion to dismiss be and hereby is granted.